Citation Nr: 0808355	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-10 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) healthcare system without a copayment 
requirement for the period beginning June 29, 2005.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the VA 
Health Eligibility Center (HEC) in Atlanta, Georgia, that 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a copayment for the 
period beginning June 29, 2005. 


In his timely March 2006 substantive appeal, the veteran 
requested a videoconference hearing before the Board.  The 
requested videoconference hearing was scheduled in June 2007, 
but the veteran failed to appear.  His request for a 
videoconference hearing is considered withdrawn.  Appellate 
review may proceed.  


FINDING OF FACT

The veteran's household income for 2004 exceeds the income 
threshold for entitlement to treatment in the VA health care 
system without a copayment.  


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement have not been met, and 
copayment is required beginning June 29, 2005.  38 U.S.C.A. 
§§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2007); 
38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also advise the claimant to submit any 
additional information in his possession that would support 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

In this case, notice of the requirements for health care 
treatment without a copayment were provided to the veteran in 
the June 2005 application for VA medical treatment without a 
copayment.  The veteran, and his wife, the only other member 
of his household, were provided with an October 2005 letter 
from the HEC which advised the veteran of the income limits 
for 2004 for receipt of VA health care without copayment, 
based on household size.  The veteran and his wife were 
notified of each of the types of evidence which could be used 
to prove and dispute or reduce income, including evidence in 
their possessions.  

In particular, the Health Eligibility Center (HEC) notified 
the veteran that verification of his household income by the 
Internal Revenue Service (IRS)/Social Security Administration 
(SSA) in 2004 showed that it exceeded the 2004 income limit 
for entitlement to cost-free VA health care and afforded him 
an opportunity to correct or verify income/assets for the 
year 2004.  The HEC also informed the veteran that his 
countable income for 2004 could be reduced if he provided 
certain information to include "[c]opies of paid receipts or 
canceled checks for out-of-pocket medical experiences 
(physician, dentist, hospital, nursing home fees, health 
insurance premiums including Medicare premiums), prescription 
drugs and eye care not covered by health insurance."

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, there is 
no indication of any outstanding private evidence, nor is 
there any indication that outstanding Federal department or 
agency records exist that should be requested.  38 U.S.C.A. § 
5103A(b),(c)(3); 38 C.F.R. § 3.159(c)(1), (2).  In 
particular, the veteran has stated that he does not disagree 
with the amount of income he is found to have received.  
Rather, he disagrees with the characterizations of the income 
as entirely received in 2004.  

Given the nature of the issue on appeal, no VA examination or 
other clinical evidence is relevant or necessary to resolve 
the appeal.  See 38 U.S.C.A. § 5103(d)(1).  As discussed 
further below, resolution of this appeal hinges on the 
application of the law rather than on the weighing of the 
evidence.  Under such circumstances, any failure to meet 
VCAA's duty to assist and notify requirements is harmless 
error. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  As the duties 
to notify and assist the veteran have been met, appellate 
review may proceed.

Claim for VA health care treatment without the requirement of 
copayment

The pertinent facts in this case are not in dispute.  The 
veteran has not been granted service connection for any 
disorder, and is not in receipt of VA compensation.  Records 
show that the veteran has received VA health care for many 
years.  He has been enrolled in the priority group (assigned 
for a veteran who has not been granted service connection for 
any disability but who is unable to defray the expenses of 
necessary care. r 38 U.S.C.A. § 1722(a); see also 38 U.S.C.A. 
§ 1705(a)(7).  His means test status resulted in exemption 
from copayments.

In June 2005, at the Bay Pines, Florida VA Medical Center, 
the veteran filed an application for continuation of cost-
free VA medical care.  Under applicable statute, VA shall 
furnish hospital care and medical services to any veteran who 
is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. §§ 
1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2004, the income threshold for a veteran 
with one dependent in the veteran's locality was $32,750.

As part of his June 2005 application, the veteran gave his 
permission for verification of his income.  The income 
verification disclosed that the veteran received an award of 
benfits of slightly more than $24,000 in 2004 from the Social 
Security Administration (SSA).  Income information also 
disclosed that the veteran's spouse had earned income in 
excess of $28,000 in 2004.  

In October 2005, the veteran and his wife were notified that 
they could reduce the amount of income considered as received 
for purposes of eligibility to VA medical care without a 
requirement for copayment by submitting evidence of medical 
expenses they paid which were not reimbursed by insurance.  
The veteran submitted evidence of unreimbursed medical 
expenses which reduced the household income for 2004 to just 
above $50,000.  However, this income for 2004 substantially 
exceeds the income limit of $32,750 for exemption from 
copayment requirements for health care a veteran with one 
dependant in his locality.  

The veteran contends that the income from the SSA award he 
received in 2004 arose from a claim submitted in 2002, and 
that income from the award is attributable to 2002 and 2003 
rather than being solely attributed to him in 2004.  
Determinations with respect to attributable income shall be 
made in the same manner, including the same sources of income 
and exclusions from income, as determinations with respect to 
income are made for determining eligibility for pension under 
38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" 
means income for the calendar year preceding application for 
care, determined in the same manner, in which an income 
determination is made for pension purposes under 38 U.S.C.A. 
§ 1521.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  

In general, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272. 38 C.F.R. § 3.271.  Medical expenses in excess of five 
percent of the maximum income rate allowable, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period, to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

In letters issued in October 2005, the HEC advised the 
veteran and the veteran's wife of their reported income.  In 
a December 2005 decision, the HEC stated that the veteran's 
income exceeded the 2004 income limit and changed his 
priority group, thus requiring him to make copayments for 
medical care received beginning on June 29, 2005.  In 
addition, the letter included an attachment which listed the 
means test used to classify claimants in 2004.  A veteran 
with one dependent, in the veteran's locality, had an income 
threshold of $32,750 or less.

The evidence clearly establishes that the veteran's verified 
income for 2004 exceeded the VA means test threshold for that 
year.  The evidence establishes that the veteran's income for 
that calendar year was from a SSA lump sum payment, and that 
his wife had earned income as well.  The veteran 
acknowledged, in several communications, that his income for 
2004 exceeded the means test threshold, but argued that the 
SSA lump sum payment was retroactive for several years.  He 
asserted that, had that payment been spread out over the 
entire period of his SSA appeal rather than counting as one 
lump sum payment in 2004, his income in 2004 may not have 
exceeded the 2004 means test threshold.  He contends that he 
should not be required to pay co-payments for his VA medical 
care beginning in June 2005 based on his 2004 income.

While the Board has considered this argument, it is simply 
not in conformity with VA's law and regulations.  Just as the 
veteran's lump sum payment from SSA was counted as income in 
the year he received it, 2004, for tax reporting purposes 
with the IRS, so too must it be considered income in 2004 for 
VA reporting purposes as well.  This treatment of the 
veteran's income is required under 38 C.F.R. § 3.271, which 
provides that payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received.

While the Board is sympathetic to the veteran's argument and 
circumstances in this matter, it is bound by the statutes and 
regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c).  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

The veteran has no legal entitlement to treatment of any 
portion of the SSA award he received in 2004 as received in 
any year prior to 2004 for purposes of determining countable 
income for VA healthcare eligibility.  Moreover, because the 
law, rather than the facts of this case are controlling, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not for application.  Entitlement to VA health care 
without a copayment requirement for a period beginning June 
29, 2005, is denied.


ORDER

The appeal for continuation of VA health care without a 
copayment requirement from June 29, 2005, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


